DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,6 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0186716) in view of Kang (US 2017/0249054) and further view of in view of Liu (US 8913037).
	
As per claim 1, Litvak teaches “a method, comprising: receiving, by a system including a processor (Figure 1 system 20 has a computer that has a processor), depth image information associated with an arm positions, hand positions, or finger positions associated with a user ("depth map of a scene containing a human hand,” paragraph [0011] in addition to  paragraphs [0031][0035][0037][0058][0062]); computing, by the system, a depth map based on the depth image information (paragraphs [0011][0031-0037]]); receiving, by the system, infrared image information associated with the arm positions, the hand positions, or the finger positions, wherein the infrared image information is registered with the depth image information ("the descriptors may comprise other types of information, based on other methods of extracting data from the depth maps and/or other methods of processing the extracted data, or based on 2D color or grayscale images, or on IR (infra-red) images,” paragraph [0075]); computing, by the system, edge map information based at least in part on the infrared image information ("edges extracted from the 2D image, can be processed in a similar manner to depth edges as described above (count edge pixels in each bin, and take the mean edge orientation). Image edges between fingers are often more easily visible and less noisy than the depth edges. Optionally, the image edge information and depth edge information can be combined. For example, in each bin, the edge direction of pixels from both edge maps can be averaged," paragraph [0084][0062]); determining, with the system, at least one finger position of the finger positions, based on the depth map as constrained at least in part by the edge map information and anthropometric data related to at least one of the arm positions, the hand positions, or the finger positions.("computer 24 finds the estimated locations of anatomical landmarks, such as the base of the hand, finger joints, or fingertips," paragraph [0112] and identifies the position of the fingers paragraph [0054][0087][0131-0139]).
Litvak seems to not explicitly disclose the specifics of “determining, by the system, that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold” “depth image 
However, Kang on the other hand teaches “depth image information associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface” (paragraph [0034] [0064] Figure ) determining, by the system, that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold (paragraph [0059][0062-0065] distance of the touch object to the surface is determined and compared against a threshold distance).
	It would have been obvious to one of ordinary skill in the art to modify Litvak’s camera based infrared input detection system to include Kang’s teaching detecting inputs on a surface based on camera and infrared depth information on the content projected on the surface because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kang’s gesture input system is comparable to Litvak’s gesture detection system because both are camera based gesture detection systems. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Litvak’s device to include Kang’s teaching described above with the predictable result improving user experience.
Litvak as modified seems to not explicitly disclose “determining, by the system, that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold” “depth image information associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface”.
including depth image information associated with the surface associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface” (Liu Figure 4 depth image data is received by the device the depth image associated with a hand finger or an object and a surface )
computing, by the system, a depth map based on the depth image information including depth image information associated with the surface (Figure 4 depth map is generated based on depth image); receiving, by the system, infrared image information associated with the arm positions, the hand positions, or the finger positions, wherein the infrared image information is registered with the depth image information including depth image information associated with the surface (Figure 4 depth map is generated based on infra-red information associated with the object column 5 lines 18-62).
 Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Liu’s system to Litvak’s system in order further improve input detection relative to an input surface.

	As per claim 6, Litavak teaches “wherein the determining the at least one finger position further comprises: segmenting, by the system, the depth map into a plurality of depth zones, wherein the plurality of depth zones are characterized by distance from the surface” ("the pose of a hand is estimated using local descriptors, which are based on local statistics in spatial bins of patches in a depth map," para [0049]); determining and discarding, by the system, error pixels in the depth map characterized ("The representative depth values may be, for example, the mean depth value or, alternatively, a variance, a median or a mode value. Outliers may be removed before calculating the statistics in order to improve the robustness to noise," paragraph [0073]); and determining, by the system, noise pixels in the depth map characterized by the distance from the surface being less than a noise threshold as belonging to a noise zone (paragraph [0073]; "edges extracted from the 2D image, can be processed in a similar manner to depth edges as described above (count edge pixels in each bin, and take the mean edge orientation)," paragraph [0084]).

As per claim 19, Litvak as modified teaches “receiving, by the system, the depth image information comprising time of flight depth image information and receiving the infrared image information comprising reflected infrared light information as a result of unstructured infrared illumination on the surface as provided by a single sensor” (Kang paragraph [0034] time of flight: (Liu column 5 lines 29-41 and column 7 lines 55-59 depth image information generated based on time of flight)).

	As per claim 20, Litvak as modified teaches generating, by the system, user interface information for display onto the surface that corresponds to the touch of the surface ("Assembly 22 outputs a sequence of frames containing 3D map data (and possibly color image data, as well) to a computer 24, which extracts high-level information from the map data. This high-level information is typically provided via an Application Program Interface (API) to an application running on computer 24, which drives a display screen 26 accordingly. For example, the user may interact with game software running on computer 24 by moving his hand 28 and changing his hand posture," paragraph [0055]) (Kang Figures 7A-7B) (Liu Figure 2 ).

	As per claim 21, Litvak as modified teaches wherein the computing the edge map information comprises computing the edge map information based at least in part on at least one of the depth image information or the infrared image information ("The computer then calculates a depth-edge map (in which each depth pixel contains a value associated with the smoothed local direction of the edge) from the segmented depth map. Methods for segmentation and edge extraction were described above," paragraph [0104]).

	As per claim 22, Litvak teaches “A non-transitory computer readable storage medium (Figure 1 system 20 has a computer that has a memory) comprising computer executable components that, in response to execution by a computing device, cause the computing a device to execute or facilitate execution of the computer executable components, the computer executable components comprising: a depth map component configured to compute a depth map based on depth image information associated with a surface and arm positions, hand positions, or finger positions associated with a user ("depth map of a scene containing a human hand,” paragraph [0011] in addition to  paragraphs [0031][0035][0037]); a edge map  component configured to compute edge map information associated with the arm ("edges extracted from the 2D image, can be processed in a similar manner to depth edges as described above (count edge pixels in each bin, and take the mean edge orientation). Image edges between fingers are often more easily visible and less noisy than the depth edges. Optionally, the image edge information and depth edge information can be combined. For example, in each bin, the edge direction of pixels from both edge maps can be averaged," paragraph [0084]), wherein the infrared image information is registered with the depth image information (paragraph [0075-0077] and [0084]); a finger identification component configured to determine at least one finger position of the finger positions , based on the depth map as constrained at least in part by the edge map information and anthropometric data related to at least one of the arm positions, the hand positions, or the finger positions ("computer 24 finds the estimated locations of anatomical landmarks, such as the base of the hand, finger joints, or fingertips," paragraph [0112]); ; and a user interface component configured to generate user interface information for display onto the surface that corresponds to the input ("Assembly 22 outputs a sequence of frames containing 3D map data (and possibly color image data, as well) to a computer 24, which extracts high-level information from the map data. This high-level information is typically provided via an Application Program Interface (API) to an application running on computer 24, which drives a display screen 26 accordingly. For example, the user may interact with game software running on computer 24 by moving his hand 28 and changing his hand posture," paragraph [0055]).

	However, Kang on the other hand teaches  a touch tracking component configured to determine that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold (paragraph [0059][0062-0065] distance of the touch object to the surface is determined and compared against a threshold distance) a finger identification component configured to determine at least one finger position of the finger positions relative to the surface (paragraph [0059][0062-0065] distance of the touch object to the surface is determined and compared against a threshold distance) and a user interface component configured to generate user interface information for display onto the surface that corresponds to the touch of the surface (paragraph [0015][0016][0029]).
 	It would have been obvious to one of ordinary skill in the art to modify Litvak’s camera based infrared input detection system to include Kang’s teaching detecting because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kang’s gesture input system is comparable to Litvak’s gesture detection system because both are camera based gesture detection systems. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Litvak’s device to include Kang’s teaching described above with the predictable result improving user experience.
 	Litvak as modified seems to not explicitly disclose “a depth map component configured to compute a depth map based on depth image information associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface”.
	However, Liu on the other hand teaches a depth map component configured to compute a depth map based on depth image information including depth image information associated with the surface associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface” ( Figure 4 depth image data is received by the device the depth image associated with a hand finger or an object and a surface ) wherein the infrared image information is registered with the depth image information including depth image information associated with the surface (Figure 4 depth map is generated based on infra-red information associated with the object column 5 lines 18-62) and a user interface component configured to generate user interface information for display onto the surface that corresponds to the touch of the surface (Figure 2 user interface displayed on the surface for the user to interact with)


 	As per claim 23, Litvak teaches A system, comprising: a memory to store computer-executable components (Figure 1 system 20 has a computer that has a memory); and a processor (Figure 1 system 20 has a computer that has a processor paragraph [0060])communicatively coupled to the memory that facilitates execution of the computer-executable components  , the computer-executable components, comprising: a depth map component configured to compute a depth map based on depth image information associated an arm positions, hand positions, or finger positions associated with a user (paragraph [0113]); an edge map ("the descriptors may comprise other types of information, based on other methods of extracting data from the depth maps and/or other methods of processing the extracted data, or based on 2D color or grayscale images, or on IR (infra-red) images,” paragraph [0075]) component configured to compute edge map information associated with the arm positions, the hand positions, or the finger positions, wherein the infrared image information is registered with the depth image information (paragraph [0075-0077] and [0084]); a finger identification component configured to determine at least one finger position of the finger positions relative to the surface, based on the depth map as constrained at least in part by the edge map information and anthropometric data related to at least one of the arm positions, the hand positions, or the finger positions ("computer 24 finds the estimated locations of anatomical landmarks, such as the base of the hand, finger joints, or fingertips," paragraph [0112]).
 	Litvak seems to not explicitly disclose the specifics of “a touch tracking component configured to determine that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold” ”a depth map component configured to compute a depth map based on depth image information associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface”” a finger identification component configured to determine at least one finger position of the finger positions relative to the surface””.
	However, Kang on the other hand teaches  a touch tracking component configured to determine that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold (paragraph [0059][0062-0065] distance of the touch object to the surface is determined and compared against a threshold distance) a finger identification component configured to determine at least one finger position of the finger positions relative to the surface (paragraph [0059][0062-0065] distance of the touch object to the surface is determined and compared against a threshold distance).
 	It would have been obvious to one of ordinary skill in the art to modify Litvak’s camera based infrared input detection system to include Kang’s teaching detecting inputs on a surface based on camera and infrared depth information on the content projected on the surface because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Kang’s 
 	Litvak as modified seems to not explicitly disclose “a depth map component configured to compute a depth map based on depth image information associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface”.
	However, Liu on the other hand teaches a depth map component configured to compute a depth map based on depth image information including depth image information associated with the surface associated with a surface and arm positions, hand positions, or finger positions associated with a user and relative to the surface” ( Figure 4 depth image data is received by the device the depth image associated with a hand finger or an object and a surface ) wherein the infrared image information is registered with the depth image information including depth image information associated with the surface (Figure 4 depth map is generated based on infra-red information associated with the object column 5 lines 18-62).
Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Liu’s system to Litvak’s system in order further improve input detection relative to an input surface.

	As per claim 24, Litvak as modified teaches “ a depth image sensor configured to provide the depth image information ("3D imaging assembly," paragraph [0052-0055]); an infrared image sensor configured to provide the infrared image information (paragraph [0075]); and a user interface component configured to generate user interface information for display onto the surface that corresponds to the touch of the surface (paragraph [0055]) (Liu Figure 2 user interface displayed on the surface for the user to interact with) (Kang paragraph [0015][0016][0029]).

Claims 2 and 7-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0186716) in view of Kang (US 2017/0249054) in view of in view of Liu (US 8913037) in further view of Wilson (US 2013/0057515).

As per claim 2, Litvak seems to not explicitly disclose wherein the computing the depth map further comprises: computing, by the system, a depth mean and a depth standard deviation for a plurality of pixels associated with the surface based on the depth image information provided by a depth image sensor over a predetermined time period, wherein the depth map is determined relative to a position of the depth image sensor.
	However, Wilson on the other hand teaches “wherein the computing the depth map further comprises: computing, by the system, a depth mean and a depth standard deviation for a plurality of pixels associated with the surface based on the depth image information provided by a depth image sensor over a predetermined time period, wherein the depth map is determined relative to a position of the depth image sensor” ("The touch component 112 can compute a model of the surface that includes depth deviation data at each pixel location as the depth image data 104 (e.g., the model can be represented as a histogram, probability mass function, probability distribution function, etc.) of the image," paragraph [0018]).
Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface (paragraph [0003]).

	As per claim 7, Litvak seems to not explicitly disclose “segmenting, by the system, the depth map into an above-noise zone; and determining, by the system, above-noise pixels in the depth map characterized by the distance from the surface being greater than the noise threshold”.
	However, Wilson on the other hand teaches “segmenting, by the system, the depth map into an above-noise zone ("The value of d.sub.max can be as large as possible without misclassifying a number of the non-touch pixels. The value d.sub.max can be chosen to match the known distance to the surface 106, d.sub.surface, with some margin to accommodate any noise in the depth image values," paragraph [0021]-[0022]); and determining, by the system, above-noise pixels in the depth map characterized by the distance from the surface being greater than the noise threshold” (paragraph [0021]-[0022]).
Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface.

 	As per claim 8, Litvak seems to not explicitly disclose “segmenting, by the system, the depth map into a high zone, a medium zone, and a low zone, wherein boundaries between the plurality of depth zones are derived from the anthropometric data related to the arm positions, the hand positions, or the finger positions”.
	However, Wilson on the other hand teaches “segmenting, by the system, the depth map into a high zone, a medium zone, and a low zone, wherein boundaries between the plurality of depth zones are derived from the anthropometric data related to the arm positions, the hand positions, or the finger positions” ("A snapshot image is captured of the scene and a surfaced histogram is computed from the snapshot over a small range of deviations at each pixel location. The near threshold (nearest to the camera) is computed based on the anthropometry of fingers and hands, and associated posture during touch. After computing the surface histogram, the far threshold values (furthest from the earners) can be stored as an image of thresholds, used to a single pass to classify all pixels in the input depth image," paragraph [0004]).
	Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves object detestation and determination.
	
	As per claim 9, Litvak seems to not explicitly disclose “wherein the determining the at least one finger position further comprises: sequentially determining, by the system, pixels associated with the plurality of depth zones, wherein the pixels 
 	However, Wilson on the other hand teaches “wherein the determining the at least one finger position further comprises: sequentially determining, by the system, pixels associated with the plurality of depth zones, wherein the pixels associated with the plurality of depth zones correspond to the at least one of the arm positions, the hand positions, or the finger positions relative to the surface” (paragraph [0004])
Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface for touch detection.

	As per claim 10, Litavak teaches “ wherein the sequentially determining the pixels associated with the plurality of depth zones comprises determining, by the system, pixels associated with the high zone, determining pixels associated with the medium zone, determining, by the system, pixels associated with the low zone, and determining, by the system, pixels associated with the noise zone, in order, wherein completion of a preceding step triggers a subsequent step” ("The computer then scans and processes many depth patches from the input depth map, in a patch extraction step 122. For each patch, the computer calculates a respective descriptor, typically in the form of a vector, based on depth, edge, and/or ridge statistics, as described above. The patches extracted from the input depth maps are referred to herein below as "query patches," and their descriptors as "query descriptors"...The computer loops over the patches in this manner until done, in a patch iteration step 125," paragraphs [0107]-[01010]).

 	As per claim 11, Litvak seems to not explicitly disclose “wherein the sequentially determining the pixels associated with the plurality of depth zones further comprises: identifying, by the system, the pixels associated with the plurality of depth zones in the high zone as arm pixels; identifying, by the system, the pixels associated with the plurality of depth zones in the medium zone as hand pixels; identifying, by the system, the pixels associated with the plurality of depth zones in the low zone as finger pixels; and identifying, by the system, the pixels associated with the plurality of depth zones in the noise zone as fingertip pixels”.
 	However, Wilson on the other hand teaches “wherein the sequentially determining the pixels associated with the plurality of depth zones further comprises: identifying, by the system, the pixels associated with the plurality of depth zones in the high zone as arm pixels ('The touch component 112 can classify pixels of the depth image data 104 according to threshold values. The touch component 112 can compute physical characteristics (e.g., user hand, user arm, etc.) of the user 110 as sensed by the sensing component 102 to interpret the user actions 108. The touch component 112 establishes a maximum threshold value based on a histogram of depth values and finds a first depth value that exceeds a threshold value as the maximum threshold value. The sensing component 102 captures a snapshot of the depth image data 104 of the surface 106 during an unobstructed view of the surface 106 and the touch component 112 models the surface 106 based on the depth image data 104. The touch component 112 identifies discrete touch points using filtering and associated groups of pixels that correspond to the touch points," paragraph [0018]); identifying, by the system, the pixels associated with the plurality of depth zones in the medium zone as hand pixels (paragraph [0018]); identifying, by the system, the pixels associated with the plurality of depth zones in the low zone as finger pixels (paragraph [0018]): and identifying, by the system, the pixels associated with the plurality of depth zones in the noise zone as fingertip pixels ("The value d.sub.max can be chosen to match the known distance to the surface 106, d.sub.surface, with some margin to accommodate any noise in the depth image values. Setting this value d.sub.max too loosely risks visually "cutting off the tips of fingers", which can cause an undesirable shift in contact position in later stages of processing," paragraph [0022])
Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface and differentiation for touch detection.

	As per claim 12, Litvak seems to not explicitly disclose “wherein the identifying the pixels associated with the plurality of depth zones in the high zone as the arm pixels comprises discriminating, by the system, based on the depth map”.
	However, Wilson on the other hand teaches “wherein the identifying the pixels associated with the plurality of depth zones in the high zone as the arm pixels comprises discriminating, by the system, based on the depth map” (paragraph [0018]).
	Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface and differentiation for touch detection.

	As per claim 13, Litavak teaches “wherein the identifying the pixels associated with the plurality of depth zones in the medium zone as the hand pixels comprises identifying, by the system, the pixels associated with the plurality of depth zones in the medium zone in a direction from the high zone to the low zone and discriminating, by the system, against surrounding pixels having high depth variance” ("The representative depth values may be, for example, the mean depth value or, alternatively, a variance, a median or a mode value," paragraph [0073]).

 	As per claim 14, Litvak seems to not explicitly disclose “wherein the identifying the pixels associated with the plurality of depth zones in the low zone as the finger pixels comprises discriminating, by the system, based on the edge map information and comprises discriminating, by the system, against the pixels associated with the plurality of depth zones in the noise zone based on an identified discontinuity in the edge map information”.
	However, Wilson on the other hand teaches “wherein the identifying the pixels associated with the plurality of depth zones in the low zone as the finger pixels comprises discriminating, by the system, based on the edge map information and comprises discriminating, by the system, against the pixels associated with the plurality  ("the thresholds (near and far, relative to the camera) are used to segment a typical finger that touches a surface. A snapshot image is captured of the scene and a surfaced histogram is computed from the snapshot over a small range of deviations at each pixel location," paragraphs [0004] and [0026-0028]).
	Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface and differentiation for touch detection.

 	As per claim 15, Litvak seems to not explicitly disclose “wherein the identifying the pixels associated with the plurality of depth zones in the noise zone as the fingertip pixels comprises identifying, by the system, pixels that do not extend beyond an edge of the edge map information and do not extend beyond a threshold distance from nearest ones of the hand pixels based on the anthropometric data”.
 	However, Wilson on the other hand teaches “wherein the identifying the pixels associated with the plurality of depth zones in the noise zone as the fingertip pixels comprises identifying, by the system, pixels that do not extend beyond an edge of the edge map information and do not extend beyond a threshold distance from nearest ones of the hand pixels based on the anthropometric data” (paragraphs [0021]-[0028]).
	Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order 

 	As per claim 16, Litvak seems to not explicitly disclose “determining, by the system, the at least one finger position based on the depth map as a result of at least one of the identified discontinuity in the edge map, identifying, by the system, pixels that do extend beyond the edge of the edge map information, or identifying, by the system, pixels that do extend beyond the threshold distance from the hand pixels based on the anthropometric data.
	However, Wilson on the other hand teaches “determining, by the system, the at least one finger position based on the depth map as a result of at least one of the identified discontinuity in the edge map including depth image information associated with the surface, identifying, by the system, pixels that do extend beyond the edge of the edge map information, or identifying, by the system, pixels that do extend beyond the threshold distance from the hand pixels based on the anthropometric data” (paragraphs [0004], [0026]-[0028])
	Therefor it would have been obvious to a person with ordinary skill in the art to provide the teaching described above from Wilson’s system to Litvak’s system in order to be able to further improves utilization and generation of a touch image an arbitrary surface and image analysis for touch detection.

 	As per claim 17, Litvak as modified teaches “wherein the determining the at least one finger position of the finger positions further comprises: adding, by the system, the ("The pointers associated with the matching descriptors are used to generate a "cloud" of estimated joint locations 90, illustrated in FIG. 4B as dots. Computer 24 typically performs a weighted voting process using these estimated joint locations to provide a best estimate of a specific joint location, and thus is able to reconstruct skeleton 60 {FIG. 3) of the hand. For example, in FIG. 4B, the cloud corresponds to estimated locations 90 of the index fingertip joint, and a circle 96 indicates the location with highest density, which is taken to be the fingertip joint location. In addition, from skeleton 60 a location SS of the index fingertip itself may be estimated," paragraph [0068]); determining, by the system, a maximum distance from the nearest ones of the hand pixels to connected ones of the finger tip pixels (“A second threshold may be used to eliminate pixels that are too far from the surface 106 to be considered part of the object (e.g.. finger) in contact: d.sub.max>d.sub.x,y>ti.sub.rnin (1) where d.sub.min is the minimum distance to the depth camera 202 (farthest from the surface 106). d.sub.max is the maximum distance to the depth camera 202 (closest to the surface 106), and d.sub.x.y Is a value between the minimum and maximum distances. This relation establishes a “shell” around the area of interest of the surface 106. Following is a description of one implementation for setting the values of d.sub.max and d.sub.min,” paragraph (0021] of Wilson); determining, by the system, a finger-tip pixel of the finger tip pixels having the maximum distance (paragraph [0021] of  Wilson); and assigning, by the system, a position of the finger-tip pixel as the at least one finger position of the finger positions (Litvak paragraph [0066-0069]).

As per claim 18, Litvak as modified teaches “wherein the determining that the touch of the surface has occurred further comprises: averaging, by the system, the distance above the surface of a subset of the finger tip pixels nearest the finger-tip pixel of the finger tip pixels having the maximum distance ("After extracting the depth edges, computer 24 computes depth-edge statistics in each bin. For example, the computer may count the number of pixels in each bin that are classified as edge pixels. The direction of the edge and its polarity (positive or negative, from a distant object or background to a nearer body part, or vice versa) may also be used as part of the depth-edge descriptor. For example, the mean or median direction in each bin can be computed," paragraph [0072]); and determining, by the system, the touch threshold based in part on a width of a finger associated with the user derived from at least a subset of the finger pixels (Wilson paragraph [0003]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0186716) in view of Kang (US 2017/0249054) in view of in view of Liu (US 8913037) in view of Wilson (US 2013/0057515) in further view of Tam (US 2013/0009952).

 	As per claim 3 Litvak as modified seems to not explicitly disclose the specifics of 
“updating, by the system, the depth mean and the depth standard deviation for the plurality of pixels while the depth standard deviation remains less than a predetermined depth-dependent threshold”.
 ("a 2D Gaussian filter defined by a pair of parameter values for window size and standard deviation," paragraph [0042]-[0044]).
Therefor it would have been obvious to a person of ordinary skill in the art to provide the teachings described above from Tam’s system to Litvak’s system in order to further improve detection of the and recognition of the object to be detected.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvak (US 2015/0186716) in view of Kang (US 2017/0249054) in view of in view of Liu (US 8913037) in further view of Dal Mutto (US 2014/0119599:hereinafter Dal).

	As per claim 4, Litvak as modified seems to not explicitly disclose the specifics of “ wherein the computing the edge map information further comprises: locating, by the system, candidate edge pixels associated with the at least one of the arm positions, the hand positions, or the finger positions, based on the infrared image information provided by an infrared image sensor”.
	However, Dal on the other hand teaches “wherein the computing the edge map information further comprises: locating, by the system, candidate edge pixels associated with the at least one of the arm positions, the hand positions, or the finger positions, based on the infrared image information provided by an infrared image sensor” ("the template matching process utilizes a template similar to the template illustrated in FIG. 4. The illustrated template 80 defines an edge 82 and a plurality of pixel locations 84. The edge 82 can be utilized to perform edge detection using techniques including (but not limited to) the image gradient orientation technique disclosed in the Hinterstoisser et al. publication," paragraph [0144]-[0147]).
	Therefor it would have been obvious to a person of ordinary skill in the art to provide the teachings described above from Dal’s system to Litvak’s system in order to further improve detection of the and recognition of the object to be detected.

 	As per claim 5, Litvak as modified teaches “wherein the locating the candidate edge pixels further comprises: performing, by the system, an edge detection filter on the infrared image information and at least one of performing a gap-filling procedure on the edge map information or determining that at least one gap exists in the edge map information” (Dal paragraph [0144]-[0147]).






As per claim 1, Cho teaches A method of measuring ambient light comprising: generating, by an ambient light sensor (paragraph [0082] Figure 5 illuminance sensor 520 can be an Ambient Light sensor) associated with a screen (Figure 5 display 510) that alternates between first phases in which light is emitted by the screen (paragraph [0089-0094] Figures 7-8 the emitting duration of the display 510 is “on” and the non-emitting duration if “off”. The display 510 periodically repeats the emitting duration and the non-emitting duration according to the operating frequency) , a part of which is received by the ambient light sensor (paragraph [0082-0084] when the display 510 includes an LCD its backlight can degrade transmittance of the illuminance sensor 520. For example, when the display includes an OLED or QLED, characteristics of the emitting component per pixel can affect the illuminance sensor), and second phases (paragraph [0089-0094] Figures 7-8 the emitting duration of the display is “on” and the non-emitting duration ids “off” cycle. The display periodically repeats the emitting duration and the non-emitting duration according to the operation frequency) in which no light is emitted by the screen , a first signal representative of an intensity of light received by the ambient light sensor during the first and second phases (paragraph [0118-0121] Figure 16 in step 1603 the electronic device determines whether the illuminance is less than a threshold and the threshold can be determined based on the influence of the emission of the display. For example a threshold can be set to 500 lux when the illuminance value is greater than or equal to the set threshold the electronic device terminates its operation therefor the illuminance calculated on step 1601 is determined as the final illuminance); comparing the first signal with a threshold intensity value (paragraph [0118-0121] threshold value can be 500 lux which is used on step 1603 which is used to do the comparison of the signal value); and controlling a timing of an ambient light measurement by the ambient (paragraph [0106] Figure 11 the electronic device can measure at least one sensing value for a duration of the length d2 which is shorted than or equal to the length of the non-emitting duration).

As per claim 2, Cho teaches wherein: the comparing the first signal with the threshold intensity value comprises generating a second signal having a first state in response to the intensity of the light received by the ambient light sensor being below the threshold intensity value, and a second state in response to the intensity of the light received by the ambient light sensor being above the threshold intensity value (paragraph [0118-0121] Figure 16 in step 1603 the electronic device determines whether the illuminance is less than a threshold and the threshold can be determined based on the influence of the emission of the display. For example a threshold can be set to 500 lux when the illuminance value is greater than or equal to the set threshold the electronic device terminates its operation therefor the illuminance calculated on step 1601 is determined as the final illuminance: Figure 11 and 13  based on the threshold comparison the signal generated is different which triggers a different state depending on the threshold comparison); and a start of the measurement is triggered by at least one transition of the second signal to the first state such that the measurement starts while the second signal is in the first state, and a duration of the measurement is controlled based on at least one duration of the first state of the second signal (Figure 11 the electronic device can measure at least one sensing value for a duration of the length d2 which is shorter than or equal to the length of the non-emitting duration and the measurement is controlled by the change in state of the signal).



Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that Litvak teaches away (page 12-13 remarks) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is respectfully disagreed since it should be noted that what is tough on Litvak is distinguishing by use of depth sensors and information features on of the hand of the user in order to differentiate those portions for purposes of providing input to a computer which in no way teach away from being modified by Kang or Liu and the modification. In addition, there is no passage or suggestion on Litvaks disclosure would teach away from having the depth image information to additionally include relationship to a surface. Furthermore even though Litvak doesn’t  seem to expressly mention a surface on the depth image since the .
On page 14, Applicant argues that Kang does not teach “determining ... that a touch of the surface has occurred by comparing a distance above the surface of the at least one finger position against a touch threshold”, as recited in independent claim 1. Examiner respectfully disagrees with applicant since paragraph [0059] of Kang teaches that “based on the touch data received from surface 200, engine 170 may determine, for each touch included in the touch data, whether the touch is associated with one of the objects (e.g., fingertips) detected, as described above, based on image(s) from sensor bundle 164. For example, engine 170 may determine whether the location of a particular touch on surface 200 coincides or is within a predefined distance (e.g., 1 mm) from the one of the objects or from one of the objects' projections onto surface 200” 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the surface can be a touch screen surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691